Case 2:18-CV-03213-.]HS Document 18 Filed 10/23/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ANDREW PERRONG on behalf of himself and
others similarly situated,

:CIVIL ACTION NO. 2218-CV-03213-JHS
Plaintiff, :
v.

TEXPO POWER, LP d/b/a YEP ENERGY

Defendant.

 

DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS

Pursuant to Rule 12(0) of the F ederal Rules of Civil Prooedure, Defendant Texpo Power,
LP, by its undersigned oounsel, hereby moves the Court for judgment on the pleadings The

grounds for this Motion are set forth in the accompanying Memorandum of Law.

Respectfully submitted,

/s/ Dam`el JT McKenna

Dated; October 23j 2018 Dani€l JT MCK€nIla (Pa. l.D. 93930)
mckennad@ballardspahr.com
Jenny N. Perkins (Pa. I.D. 306498)
perkinsj @ballardspahr.com

BALLARD SPAHR LLP
1735 Market Street, 515t Floor
Philadelphia, PA 19103~7599
T: 215.665.8500

F: 215.864.8999

Attorneysfor Defendant,
Texpo Power, LP

